DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 14-19 and 21-28 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the bus bar holder (241) includes protruding portions (241p) each protruding in the axial direction and each including a front end (241s) with a width (W1) that is greater than that of a root (width of root shown by W2), and the bus bar cover (242) includes through holes (242h) through which each of the protruding portions (241p) is inserted in the axial direction; the width of the front ends (241s) is greater than a diameter of the through holes (242h); the protruding portions (241p) are all positioned outward from the protrusions (242p) in the radial direction; andApplication No. 16/487,204August 2, 2021Reply to the Office Action dated May 7, 2021 Page 3 of 14at least one of the protruding portions (241p) radially overlaps with one of the protrusions (242p) when viewed from the axial direction (see figs. 7 and 8 below) -- in the combination as claimed.
Claims 15-19 and 21-27 are allowed due to their dependence on claim 14.

    PNG
    media_image1.png
    501
    489
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    567
    572
    media_image2.png
    Greyscale

Regarding claim 28 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the bus bar holder (241) includes protruding portions (241p) each protruding in the axial direction and each including a front end (241s) with a width that is greater than that of a root (width of root shown by W2), and the bus bar cover (242) includes through holes (242h) through which each of the protruding portions (241p) is inserted in the axial direction; the width of the front ends (241s) is greater than a diameter of the through holes (242h); the bus bar holder (241) includes legs (241t) each protruding outward in 

    PNG
    media_image3.png
    538
    534
    media_image3.png
    Greyscale



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834